Case 2:20-cv-00096-JRG-RSP Document 6 Filed 05/05/20 Page 1 of 2 PageID #: 109




                        THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 ALTPASS LLC,

                        Plaintiff,
                                                         Case No. 2:20-cv-00096-JRG-RSP
                  v.

 FUJITSU AMERICA, INC.,

                        Defendant.

                   NOTICE OF APPEARANCE OF STEVENSON MOORE

       Notice is hereby given that the undersigned attorney, Stevenson Moore, enters his

appearance in this matter for Plaintiff, Altpass LLC, for the purpose of receiving notices and orders

from the Court.
Case 2:20-cv-00096-JRG-RSP Document 6 Filed 05/05/20 Page 2 of 2 PageID #: 110




       DATED May 5, 2020.                             Respectfully submitted,

                                                      By: \s\ Stevenson Moore
                                                      Stevenson Moore V
                                                      Texas Bar No. 24076573
                                                      smoore@nilawfirm.com

                                                      Ni, Wang & Massand, PLLC
                                                      8140 Walnut Hill Ln., Ste. 500
                                                      Dallas, TX 75231
                                                      Tel: (972) 331-4600
                                                      Fax: (972) 314-0900

                                                      ATTORNEY FOR PLAINTIFF
                                                      ALTPASS LLC




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 5th day of May, 2020, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Eastern District of Texas, Marshall
Division, using the electronic case filing system of the court. The electronic case filing system
sent a “Notice of Electronic Filing” to the attorneys of record who have consented in writing to
accept this Notice as service of this document by electronic means.

                                              /s/ Stevenson Moore___
                                              Stevenson Moore
